Exhibit 10.11

EXECUTION COPY

AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION

AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”)
dated as of December 16, 2008 (the “Effective Date”), by and among EXLSERVICE
HOLDINGS, INC., a Delaware corporation (“Holdings” or the “Company”, and
together with any subsidiaries of Holdings, the “Companies”), and Rohit Kapoor
(the “Executive”).

W I T N E S S E T H :

A. The Companies and Executive are currently parties to an Employment and
Non-Competition Agreement dated as of September 30, 2006 (the “Current
Employment Agreement”).

B. The Company desires to continue to employ Executive, and Executive is willing
to continue to be employed by the Company, on the terms and conditions set forth
in this Agreement, which amends and restates the Current Employment Agreement to
reflect Executive’s new title and responsibilities, effective the Effective
Date.

C. Executive acknowledges that (i) Executive’s continued employment with the
Company will provide Executive with trade secrets of and confidential
information concerning the Companies and (ii) the covenants contained in this
Agreement are essential to protect the business and goodwill of the Companies.

Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties set forth below, and intending to be legally bound
hereby, the parties agree as follows:

Section 1. Employment. The Company hereby continues to employ Executive, and
Executive hereby accepts such continued employment, on the terms and conditions
set forth in this Agreement. Executive represents that Executive is not a party
to any agreement that restricts Executive’s right or ability to freely carry out
Executive’s duties hereunder.

Section 2. Employment Term. Subject to the provisions of Section 7 of this
Agreement, this Agreement shall be effective for a period commencing on the
Effective Date and ending on December 31, 2009 (the “Initial Employment Term”);
provided, however, that the Initial Employment Term shall be automatically
extended for successive twelve (12) month periods unless, no later than 120 days
prior to the expiration of the Initial Employment Term or any extension thereof,
either party hereto shall provide written notice to the other party hereto of
its or his desire not to extend the Employment Term hereof (the Initial
Employment Term together with any extension shall be referred to hereinafter as
the “Employment Term”).



--------------------------------------------------------------------------------

Section 3. Duties, Authority, Status and Responsibilities.

(a) Executive shall serve as the Chief Executive Officer of the Company, and in
such other position as the Board of Directors of the Company (the “Board”) may
from time to time reasonably determine, subject at all times to the direction,
supervision and authority of the Board. Executive’s duties shall include such
duties as the Board may from time to time reasonably assign. The Company agrees
to provide Executive such assistance and work accommodations as are suitable to
the character of his positions with the Company and adequate for the performance
of his duties. The Executive shall be based at the Company’s executive offices
in the metropolitan New York City area or metropolitan Delhi, India area, as
directed from time to time by the Board.

(b) During the Employment Term and except as otherwise agreed by the Company,
Executive shall devote Executive’s full employable time, attention and best
efforts to the business affairs of the Companies (except during vacations or
illness) and will not actively engage in outside activities, whether or not such
activity is pursued for gain, profit or other pecuniary advantage unless such
activity (and the amount thereof) is approved by the Board. Executive’s list of
approved outside activities with a description of the nature, scope and time
commitment for each of such outside activities is attached hereto as
Schedule 3(b) (the “Outside Activities”) (it being understood that such approval
is based on the descriptions set forth in Schedule 3(b) and the level of
activity and the nature of the activities remains consistent with the
description set forth therein). The Board may request Executive to take
reasonable steps to terminate an affiliation with any entity listed on
Schedule 3(b) as promptly as practicable, but, in any event, no later than
three (3) months after such request (provided, however, if Executive is required
to divest any equity securities, Executive shall have six (6) months from the
date of such request to dispose of such securities), if, in the Board’s
reasonable determination, Executive’s affiliation with any such entity listed on
Schedule 3(b) presents, or would present, a material harm to the reputation,
business or prospects of the Company. Subject to Executive’s election or
appointment as such, Executive further agrees to serve (without additional
compensation) if so designated by the stockholders of the Companies, as
applicable, during the Employment Term as a director and a member of any
committee of the board of directors of any of the Companies. In addition to the
other titles and responsibilities described in this Section 3, if requested by
the Board, Executive shall serve (without additional compensation) during the
Employment Term as an officer of any of the subsidiaries of the Company.

Section 4. Cash Compensation.

(a) Subject to paragraph (b) below, during the Employment Term, Executive shall
receive an annual base salary (the “Base Salary”) of FOUR HUNDRED TWENTY
THOUSAND AND 00/100 DOLLARS ($420,000) (the “Initial Base Salary”).
Notwithstanding the provisions of Section 4(b), the Base Salary shall be
reviewed no less

 

2



--------------------------------------------------------------------------------

frequently than annually during the Employment Term for increase, if any, in the
sole discretion of the compensation committee of the Board (“Compensation
Committee”). The Base Salary shall not be decreased at any time, or for any
purpose, during the Employment Term, unless a Company-wide decrease in pay is
implemented. In such case, any decrease in the Base Salary shall be no greater,
as a percentage of the Base Salary, than the lowest percentage decrease in the
base salary of any other member of the Company’s senior management. The Base
Salary shall not be less than the base salary of any other employee of the
Company subject to section 16 of the Securities Exchange Act of 1934 (the
“Exchange Act”), other than those who become employed by the Company by means of
an acquisition of a corporation or business and become employees of the Company
subject to a preexisting employment arrangement. The Base Salary shall be
payable in accordance with the customary payroll practices of the Company for
salaried employees.

(b) Executive shall have an opportunity to receive an annual cash bonus equal to
75% of Base Salary at target, with a maximum payment of no greater than 150% of
Base Salary. The Compensation Committee shall determine the criteria and
thresholds at which the target and maximum bonus shall be earned, as well as the
level of attainment of the bonus criteria below which no bonus shall be earned,
and the level of attainment at which a bonus of other than 75% or 150% of Base
Salary shall be earned. To the extent there are extraordinary events such as
acquisitions or dispositions, targets will be amended by the Board to reflect
those events. Executive shall be paid Executive’s annual cash bonus (if any)
when bonuses are paid generally to senior officers of the Company following
completion of the audited financial statements of the Company. Such bonus shall
be paid no later than December 31 of the calendar year following the year in
which such bonus is earned. In the event the Company becomes subject to
Section 162(m) of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder (the “Code”), the Committee may
determine to take such action as shall be necessary to preserve the tax
deductibility of the bonus. In that event, this Section 4(b) shall construed as
necessary to do so.

Section 5. Reimbursement of Expenses. During the Employment Term, Executive
shall be entitled to receive prompt reimbursement for all travel and business
expenses reasonably incurred by Executive (in accordance with the policies and
procedures established from time to time by the Company) in performing services
hereunder; provided that Executive shall promptly and properly account therefor
in accordance with the Company’s expense policy.

Section 6. Other Benefits.

(a) Benefit Plans, etc. During the Employment Term, Executive shall (i) be able
to participate in all employee benefit plans and programs that are currently
made available to the Company’s senior executives generally or to its employees
generally, including, without limitation, pension, profit-sharing, savings and
other retirement plans or programs, medical, dental, hospitalization, short-term
and long-term disability and life insurance plans or programs, accidental death
and dismemberment protection, travel accident insurance, and any other employee
welfare benefit plan or

 

3



--------------------------------------------------------------------------------

program that may be sponsored by the Company from time to time, whether funded
or unfunded, and (ii) receive such additional fringe benefits and perquisites as
the Board may, in its sole discretion, from time to time determine; provided,
however, that with the exception of the stock option described in Section 6(h)
hereunder, such benefits for Executive shall not include any equity compensation
awards during the Initial Employment Term, except as may hereafter be awarded at
the discretion of the Compensation Committee. Nothing in this Agreement shall be
construed to require the Company to establish or maintain any such plans,
programs, benefits or perquisites.

(b) Tax Planning Assistance. The Company shall reimburse Executive up to $12,000
for expenses incurred during the Employment Term in connection with personal tax
and estate planning.

(c) Vacations. Executive shall be entitled to four (4) weeks vacation with pay
during each year of the Employment Term. Vacations shall not be taken in a
manner which will unreasonably interfere with Executive’s duties hereunder.
Executive shall also be entitled to all paid holidays and personal days given by
the Company to its senior executives.

(d) Travel. See Schedule 6 attached hereto.

(e) Transportation. See Schedule 6 attached hereto.

(f) Relocation. If Executive relocates his residence at the request of the
Company during the Employment Term, the Company shall reimburse Executive for
the cost of relocating himself and his immediate family, as reasonably
determined at such time by the Board. In the event that Executive and his
immediate family are relocated with the consent of the Board as contemplated by
this Agreement, then Executive also shall be reimbursed for the after-tax costs
of maintaining his existing residence at the Effective Date subsequent to any
such relocation so as to permit Executive to have the same after-tax value as
though he were not maintaining said residence; provided that Executive shall use
his best efforts to mitigate such costs by either renting his existing residence
for a market rent (in which case the Company’s obligation shall be limited to
the costs of maintaining such residence in excess of such rent) or selling such
residence at a prevailing market price (in which case the Company’s obligation
shall cease as of and following the closing of such sale).

(g) Additional Fringe Benefits. During the Employment Term, Executive shall be
entitled to additional benefits listed on Schedule 6 hereto.

(h) Equity Awards. Executive shall be eligible to receive stock option and/or
restricted stock awards annually during the Employment Term. The Compensation
Committee shall have the sole discretion to determine the amount and form of any
such subsequent award; provided that in making such determination it shall take
into account (i) the grant date value of the stock option granted to Executive
on July 27, 2006 in respect of 75,000 shares of Series B common stock of
Holdings (“Common Stock”) as the “baseline” value for subsequent awards,
(ii) the Company’s performance

 

4



--------------------------------------------------------------------------------

against budget since the grant date of the immediately preceding equity
compensation award to Executive and (iii) any changes in market compensation of
similarly situated executives since the grant date of the immediately preceding
equity compensation award to Executive. The definitive terms of each such
subsequent equity compensation award shall be set forth in a restricted stock or
stock option agreement, as applicable, between Executive and the Company
substantially in the form of Exhibit A or Exhibit B attached hereto, as
applicable, except that (i) the vesting shall be on an annual ratable basis over
four years commencing on the date of grant of the award, (ii) the exercise price
of a stock option shall be the fair market value of the stock subject to such
option on the date of grant and (iii) such terms may be changed by the mutual
agreement of Executive and the Company.

(i) Timing of Certain Payments. To the extent that any reimbursements pursuant
to Sections 5 or 6 are taxable to Executive, any such reimbursement payment due
to Executive shall be paid to Executive as promptly as practicable, and in all
events on or before the last day of Executive’s taxable year following the
taxable year in which the related expense was incurred. The reimbursements
pursuant to Sections 5 or 6 are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that
Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Executive receives in any other taxable year.

Section 7. Termination. The Employment Term and Executive’s employment hereunder
may be terminated under the following circumstances:

(a) Death. The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death. In that event, Executive’s estate shall be
entitled to a lump sum payment in cash equal to the sum of all accrued cash
obligations owing to Executive, plus an amount equal to a pro-rata portion of
the projected bonus amount for the year during which the death occurs, as
reasonably determined by the Compensation Committee. Following any termination
of Executive’s employment hereunder pursuant to this Section 7(a), other than as
set forth in Section 7(g) the Company shall have no further obligation to pay
any compensation or provide any benefits, except as expressly set forth herein.

(b) Disability. Either Party may terminate Executive’s employment hereunder for
Disability. “Disability” shall mean Executive’s inability, due to physical or
mental incapacity, to substantially perform Executive’s duties and
responsibilities under this Agreement for a period of 180 consecutive days. In
conjunction with determining Disability for purposes of this Agreement,
Executive hereby (i) consents to any such examinations which are relevant to a
determination of whether Executive is mentally and/or physically disabled and
(ii) agrees to furnish such medical information as may be reasonably requested,
and to waive any applicable physician-patient privilege that may arise because
of such examination. Not more than 30 days following any termination of
Executive’s employment hereunder pursuant to this Section 7(b), the Company
shall make a lump sum payment in cash to Executive equal to the sum of all
accrued cash obligations owing to Executive, plus an amount equal to a pro-rata
portion of the projected bonus amount for the year during which the Disability
occurs.

 

5



--------------------------------------------------------------------------------

In the event of Executive’s physical or mental incapacity which the Board
reasonably determines is likely to result in a Disability, the Company may
temporarily remove Executive’s job title and relieve him of his responsibilities
until the time when Executive returns to his employment in the same capacity as
prior to such incapacity or is terminated in accordance with this Section 7(b),
and such removal of title shall not constitute the removal of title (as
contemplated by clause (B) of Section 7(d)) for the purpose of determining “Good
Reason’ (as defined below). Notwithstanding the foregoing, if Executive resumes
his duties within 180 days of such incapacity, his title and position shall be
reinstated.

(c) Termination for Cause; Voluntary Termination; Expiration of the Employment
Term. The Employment Term and Executive’s employment hereunder may be terminated
(i) by the Company for “Cause” (as defined below) by written notice, specifying
the grounds for Cause in reasonable detail, and (ii) by Executive “voluntarily”
(that is, other than for Disability or Good Reason in accordance with
Section 7(b) or 7(d)). Executive’s employment shall be terminated at the end of
the Employment Term following either party hereto giving the other a notice of
its or his desire not to extend the Employment Term in accordance with
Section 2. “Cause” shall mean:

(A) a final non-appealable conviction of, or a pleading of no contest to, (i) a
crime of moral turpitude which causes serious economic injury or serious injury
to the Company’s reputation or (ii) a felony; or

(B) fraud, embezzlement, gross negligence, self-dealing, dishonesty or other
gross and willful misconduct which has caused serious and demonstrable injury to
the Company;

(C) material violation by Executive of any material Company policy;

(D) willful and continuing failure to substantially perform Executive’s duties
(other than for reason of physical or mental incapacity) which failure to
perform continues beyond fifteen (15) days after a written demand for
substantial improvement in Executive’s performance, identifying specifically and
in detail the manner in which improvement is sought, is delivered to Executive
by the Company; provided that a failure to achieve performance objectives shall
not by itself constitute Cause and no act or failure to act by Executive shall
be considered “willful” unless done or failed to be done by Executive in bad
faith and without a reasonable belief that Executive’s actions or omission was
in the best interest of the Company;

(E) Executive’s failure to reasonably cooperate in an investigation involving
the Company by any governmental authority;

 

6



--------------------------------------------------------------------------------

(F) Executive’s material, knowing and intentional failure to comply with
applicable laws with respect to the execution of the Company’s business
operations, including, without limitation, a knowing and intentional failure to
comply with the Prevention of Corruption Act of India, 1988, or the United
States Foreign Corrupt Practices Act of 1977, as amended; provided, that, if all
of the following conditions exist, there will be a presumption that Executive
has acted in accordance with such applicable laws: Executive is following, in
good faith, the written advice of counsel, such counsel having been approved by
the Board as outside counsel to the Company for regulatory and compliance
matters, in the form of a legal memorandum or a written legal opinion, and
Executive has, in good faith, provided to such counsel all accurate and truthful
facts necessary for such counsel to render such legal memorandum or written
legal opinion;

(G) Executive’s failure to follow the lawful directives of the Board which is
not remedied within fifteen (15) days after Executive’s receipt of written
notice from the Company specifying such failure;

(H) Executive’s use of alcohol or drugs which materially interferes with the
performance of his duties; or

(I) Executive’s failure to take the reasonable steps necessary to terminate his
affiliation with any entity listed on Schedule 3(b) within six months after
being requested by the Board, pursuant to Section 3(b) hereof, to take such
action.

Following any termination or expiration of the Employment Term and Executive’s
employment hereunder pursuant to this Section 7(c), other than as set forth in
Section 7(g) Executive shall not be entitled to receive any further compensation
or payments under the Agreement (except for Base Salary relating to Executive’s
services prior to the termination date).

(d) Termination for Good Reason or Without Cause. The Employment Term and
Executive’s employment hereunder may be terminated (i) by Executive for Good
Reason and (ii) by the Company “Without Cause” (that is, other than for
Disability or Cause in accordance with Section 7(b) or 7(c)). “Good Reason”
shall mean the occurrence, without Executive’s prior written consent, of any of
the following events:

(A) a substantial reduction of Executive’s duties or responsibilities, or
Executive being required to report to any person other than the Board, provided
that, if there is a “Change of Control” (as defined below) and Executive retains
similar title and similar authority with the Company or any entity that acquires
the Company (or any affiliate or subsidiary of such entity) following such
Change of Control, the parties agree that any change in the title of Executive
shall not constitute a significant reduction of Executive’s duties and
authorities hereunder;

(B) Executive’s job title as an officer of the Company is adversely changed,
provided that if there is a Change of Control and Executive retains similar
title and similar authority with the Company or any entity that acquires the
Company (or any affiliate or subsidiary of such entity) following such Change of
Control, the parties agree that any change in the title of Executive shall not
constitute a significant reduction of Executive’s duties and authorities
hereunder;

 

7



--------------------------------------------------------------------------------

(C) a reduction of Executive’s then Base Salary or annual cash bonus opportunity
to below 75% of Base Salary at target other than that described in Section 4(a);

(D) (i) a change in the office or location in the metropolitan New York City
area where Executive is based on the Effective Date of more than thirty
(30) miles, which new location is more than thirty (30) miles from Executive’s
primary residence in the metropolitan New York City area; or (ii) following any
relocation to the metropolitan Delhi, India area pursuant to Section 3(a), a
change in the office or location in the metropolitan Delhi, India area where
Executive is then based of more than thirty (30) miles, which new location is
more than thirty (30) miles from Executive’s primary residence in the
metropolitan Delhi, India area; provided, however, for the sake of clarity, that
any relocation pursuant to Section 3(a) from the metropolitan New York City area
to the metropolitan Delhi, India area (or from the metropolitan Delhi, India
area to the metropolitan New York City area) shall not result in Good Reason
hereunder, so long as the resulting office or location is within the thirty
(30) mile parameters described in clause (i) or (ii) hereof, as applicable, when
compared to the immediately preceding office or location where Executive was
based in such metropolitan area (assuming for such purpose that there had been
no intervening relocation pursuant to Section 3(a) between the metropolitan New
York City area and the metropolitan Delhi, India area); or

(E) a breach by the Company of any material term of the Employment Agreement;

provided that, a termination by Executive with Good Reason shall be effective
only if, within 30 days following Executive’s first becoming aware of the
circumstances giving rise to Good Reason, Executive delivers a “Notice of
Termination” (as defined in Section 7(i)) for Good Reason by Executive to the
Company, and the Company within 15 days following its receipt of such
notification has failed to cure the circumstances giving rise to Good Reason.
For the avoidance of doubt, a request by the Board that Executive or his family
relocate to India shall not constitute Good Reason.

Notwithstanding anything in this Section 7(d) to the contrary, if Executive
assumes or has assumed the title and/or duties of chief financial officer of the
Company, any subsequent relinquishment or elimination of such title and/or
duties shall not constitute Good Reason hereunder.

 

8



--------------------------------------------------------------------------------

(e) Severance. If Executive’s employment hereunder is terminated pursuant to
Section 7(d) hereof, Executive will be entitled to:

(i) 24 months of Base Salary plus payment of Executive’s actual bonus earned for
year of termination as determined in accordance with the Company’s annual
incentive plan as if Executive had been employed for the full year in which
Executive terminates, such Base Salary to be paid ratably for 24 months in
accordance with Company’s existing payroll practices (such payment to begin as
soon as practicable, and in all events within 30 days following termination of
employment) and such actual bonus, if any, to be paid ratably over the remaining
period and number of Base Salary payments hereunder, commencing after the
Compensation Committee has determined such bonus amount (such payment to begin
as soon as practicable, and in all events within 30 days following the
determination of the bonus amount), provided that if amounts paid under this
Section 7(e) are determined to be “deferred compensation” within the meaning of
Section 409A of the Code (“Section 409A”) and Executive is deemed to be a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and the
regulations issued thereunder relating to deferred compensation, then any
payments due hereunder in respect of the six months immediately following
Executive’s termination of employment shall be paid in a single lump sum on the
Company’s first regularly scheduled pay date occurring more than six months
following Executive’s termination of employment;

(ii) continuation of life insurance coverage provided pursuant to Section 6(a)
for the eighteen (18) month period following termination of employment so long
as such continuation of coverage is permitted under the Company’s benefit plans
and applicable law; provided, that, such coverage shall terminate if Executive
commences employment with a subsequent employer within the applicable period;
and

(iii) the benefits set forth in Section 7(g).

(f) Termination Following a Change of Control. Notwithstanding anything in this
Section 7 to the contrary, if Executive’s employment is involuntarily terminated
by the Company without Cause or Executive terminates employment for Good Reason
within 12 months following a Change of Control, then Executive shall receive, in
complete satisfaction of all payments (including severance) due under this
Agreement, (i) Base Salary relating to Executive’s services prior to the
termination date and (ii) a lump sum payment of $999,000. The payments referred
to in subclauses (i) and (ii) of this Section 7(f) shall be paid as soon as
practicable, and in all events within thirty (30) days following termination of
employment; provided that if the Change of Control does not satisfy the
definition of a change in the ownership or effective control of a corporation,
or a change in the ownership of a substantial portion of the assets of a
corporation pursuant to Section 409A, then the payment referred to in subclause
(ii) of this Section 7(f) will be paid ratably for 24 months in accordance with
Company’s existing payroll practices, such payment to begin as soon as
practicable, and in all events within 30 days following termination of
employment; provided, further, that if amounts paid under this Section 7(f) are
determined to be “deferred compensation” within the meaning of Section 409A and
Executive is deemed to be a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations issued thereunder

 

9



--------------------------------------------------------------------------------

relating to deferred compensation, then the payment referred to in subclause
(i) of this Section 7(f) and the first of the ratable payments referred to in
subclause (ii) of this Section 7(f) shall be paid on the Company’s first
regularly scheduled pay date occurring more than six months following
Executive’s termination of employment (the remainder of the ratable payments
referred to in subclause (ii) to continue to be paid ratably in accordance with
such subclause). In addition, upon a termination of employment described in this
Section 7(f), (iii) Executive shall receive the benefits set forth in
Section 7(g) and (iv) all unvested equity awards granted on or after the
Effective Date and held by Executive shall become fully vested and, in the case
of stock options, exercisable.

(g) Post-Termination Health Insurance. Upon the cessation of Executive’s
employment hereunder for any reason other than termination by the Company for
Cause or a voluntary termination by Executive (in each case under Section 7(c)),
the Company shall pay on behalf of Executive and his eligible dependents the
cost of continued coverage under the Company’s group health plan for eighteen
(18) months following such cessation in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), subject to such persons making
timely elections to continue such coverage pursuant to COBRA and satisfaction of
COBRA’s eligibility requirements and other terms, conditions, restrictions and
exclusions. Should COBRA coverage become unavailable due to the Company’s
failure to maintain a group health plan, the Company shall reimburse Executive
and his dependents for the premium cost of comparable coverage obtained directly
by Executive and his dependents for the balance of the 18 month period. The
Company’s obligation to pay such premium costs shall cease at the time Executive
(or, in the case of Executive’s death, his eligible dependents) become eligible
for comparable health benefits from another employer. For purposes of clarity,
it is understood that the preceding two sentences shall apply if Executive’s
employment ceases upon the natural expiration of the Employment Term as
described in Section 2. In addition, if Executive elects COBRA coverage
following the cessation of his employment for any reason whatsoever (whether
paid by the Company or Executive), the Company will, at the request of
Executive, facilitate and use commercially reasonable efforts to cause the
conversion of his Company group health insurance coverage to an individual
policy upon the expiration of Executive’s eligibility for COBRA coverage;
provided that the foregoing is not intended to be a guarantee by the Company
that such conversion will be available to Executive at that time. Any payment
made to Executive under Section 7(e)(ii) or under this Section 7(g) (to the
extent such payments are treated as “deferred compensation” within the meaning
of Section 409A) shall be paid as soon as practicable following submission of
the claims but in any event not later than the third calendar year following the
calendar year in which Executive’s “separation from service” (as defined in
Section 409A) occurs.

(h) As used in this Agreement, “Change of Control” means

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d 3 promulgated under the Exchange Act)
of more than 50% (on a fully diluted basis) of either (A) the then outstanding
shares of Common Stock,

 

10



--------------------------------------------------------------------------------

taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Plan, the following acquisitions shall not
constitute a Change of Control: (I) any acquisition by the Company or (i) any
entity that directly or indirectly is controlled by, controls or is under common
control with the Company and (ii) to the extent provided by the Compensation
Committee, any entity in which the Company has a significant equity interest
(“Affiliate”) on the Effective Date, (II) any acquisition by any employee
benefit plan sponsored or maintained by the Company or any Affiliate, (III) any
acquisition by one or more of Oak Hill Partners L.P., FTVenture, any affiliate
of either of them, or any group of which either of them is a member (a
“Designated Holder”) , (IV) any acquisition which complies with clauses (A),
(B) and (C) of subsection (v) of this Section 7(h), or (V) in respect of an
Award held by a particular Participant, any acquisition by the Participant or
any group of persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant);

(ii) individuals who, on the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of a registration statement of the Company describing such
person’s inclusion on the Board, or a proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

(iii) the dissolution or liquidation of the Company;

(iv) the sale, transfer or other disposition of all or substantially all of the
business or assets of the Company; or

 

11



--------------------------------------------------------------------------------

(v) the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the entity resulting from
such Business Combination (the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination, (B) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company, or one or more Designated Holders), is
or becomes the beneficial owner, directly or indirectly, of more than 50% of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors of the Parent Company (or the analogous
governing body) (or, if there is no Parent Company, the Surviving Company) and
(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the consummation of the Business
Combination were Board members at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination.

(i) Notice of Termination. No termination of Executive’s employment by the
Company or by Executive (other than Termination pursuant to Section 7(a)) shall
be effective until written notice of termination (the “Notice of Termination”)
has been given to the other Party hereto in accordance with Section 8. In the
case of a termination by the Company without Cause, such notice shall be given
not less than fifteen (15) business days prior to the termination date. If the
Board concludes it is prepared to immediately terminate Executive for Cause
(other than due to the conviction of Executive of a felony), the Board shall put
Executive on a leave of absence during which time Executive will forfeit his
title and responsibilities but will be provided with an opportunity to appear
before the Board, at Executive’s election, to present arguments and evidence on
his own behalf, at a date and time specified in the Notice of Termination.
Following such hearing, the Board, by an affirmative vote of a majority of its
members (not to include Executive if Executive is a member of the Board), shall
make a final determination that the action or inaction by Executive specified in
the Notice of Termination constitutes or does not constitute termination for
Cause. If the Board determines that Executive is not terminated for Cause, the
Board shall take any reasonable steps necessary to reinstate Executive in his
prior position, with the same title and responsibilities that Executive held
prior to receiving the Notice of Termination for Cause described herein.

 

12



--------------------------------------------------------------------------------

(j) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death,
(ii) if Executive’s employment is terminated for Cause in accordance with
Section 7(c), the date specified in the Notice of Termination, (iii) if
Executive’s employment is terminated due to the expiration of the Employment
Term as described in Section 7(c), the date that the Employment Term expires,
and (iv) if Executive’s employment is terminated for any other reason,
fifteen (15) business days after the date on which a Notice of Termination is
delivered.

Section 8. Notice. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) on the second business day following the day such notice or
other communication is sent, for next-day or next-business-day delivery, by a
nationally-recognized overnight courier, (c) when sent by facsimile if the date
of delivery is a business day, or otherwise on the next business day, or (d) on
the fifth day following the date of deposit in the United States mail if sent
first class, postage prepaid, by registered or certified mail; provided that in
the case of delivery in accordance with Section 7(c) or 7(d), a written
acknowledgment of receipt is obtained.

The address for any notice to Executive shall be:

Rohit Kapoor

8 Cornell Street

Scarsdale, NY 10583

with a copy to:

Thelen Reid & Priest LLP

875 Third Avenue

New York, NY 10022

Main: (212) 603-2000

Fax: (212) 603-2001

Attn: Bruce Rich, Esq.

to the Company:

ExlService Holdings, Inc.

350 Park Avenue, 10th Floor

New York, NY 10022

Fax: (212) 892-1534

Attn: General Counsel

 

13



--------------------------------------------------------------------------------

and to Oak Hill:

Oak Hill Partners Inc.

One Stamford Plaza

263 Tresser Blvd., 15th Floor

Stamford, CT 06901

Fax: (203) 328-1651

Attention: Steven Gruber

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Fax: (212) 492-0237

Attention: Lawrence I. Witdorchic, Esq.

with a copy to:

Oak Hill Capital Management, Inc.

Park Avenue Tower

65 East 55th Street, 32nd Floor

New York, NY 10022

Fax: (212) 758-3572

Attention: John R. Monsky, Esq.

or such other address or fax number as such Party has designated by notice given
to the other Party in accordance with this Section.

Section 9. Covenant Not To Compete.

(a) Executive acknowledges that the services he is to render to the Company are
of a special and unusual character, with a unique value to the Company, the loss
of which cannot adequately be compensated by damages or an action at law. In
view of the unique value to the Companies of the services of Executive for which
the Company has contracted hereunder, because of the confidential information to
be obtained by, or disclosed to, Executive as herein above set forth, and as a
material inducement to the Company to enter into this Agreement and to pay to
Executive the compensation stated herein and any additional benefits stated
herein, and other good and valuable consideration, Executive covenants and
agrees that during the Employment Term and during the “Non-Competition Period,”
as defined below, Executive shall not, directly or indirectly, enter into the
employment of, tender consulting or other services to, acquire any interest in
(whether for Executive’s own account as an individual proprietor, or as a
partner, associate, stockholder, officer, director, trustee or otherwise), or
otherwise participate in any business that competes, directly or indirectly,
with any of the Companies (i) in the same lines of business in the business
process outsourcing industry that the Companies are engaged in at the time
Executive’s employment is terminated, or

 

14



--------------------------------------------------------------------------------

if Executive is an employee of any of the Companies, at the time Executive is
accused of being in competition with any of the Companies pursuant to this
Section 9; (ii) in the provision of the business processes provided by the
Companies at the time Executive’s employment is terminated, or if Executive is
an employee of any of the Companies, at the time Executive is accused of being
in competition with any of the Companies pursuant to this Section 9; (iii) in
the provision of business processes that any of the Companies have taken
substantial steps to provide to customers at the time Executive’s employment is
terminated, or if Executive is an employee of any of the Companies, at the time
Executive is accused of being in competition with any of the Companies pursuant
to this Section 9; or (iv) in the provision of business processes that any of
the Companies are in the process of marketing to existing or potential clients
that any of the Companies are taking measures to retain as clients of the
Companies, at the time Executive’s employment is terminated, or if Executive is
an employee of any of the Companies, at the time Executive is accused of being
in competition with any of the Companies pursuant to this Section 9, during the
Employment Term. Executive and the Company acknowledge that clauses (ii),
(iii) and (iv) in the immediately preceding sentence shall not be deemed or
interpreted to narrow or otherwise limit the scope of clause (i) of such
sentence. Notwithstanding the foregoing, in the event Executive voluntarily
terminates employment other than for Good Reason, Executive shall be restricted
from engaging in any business processing outsourcing business for one year from
the Date of Termination. For purposes of this Section 9, the “Non-Competition
Period” shall be the one year period following Executive’s termination of
employment for any reason; provided that, notwithstanding the above, if
Executive’s employment is terminated at the end of the Employment Term following
the Company’s giving Executive a notice of its desire not to extend the
Employment Term in accordance with Section 2, the Non-Competition Period, and
this Section 9(a), shall not apply following such termination of employment,
unless, in the sole discretion of the Company, the Company continues to pay
Executive the Base Salary in effect at the time of termination for one year
following termination.

(b) Notwithstanding the foregoing, nothing in this Agreement shall prevent
(A) the purchase or ownership by Executive of up to two percent (2%) in the
aggregate of any class of securities of any entity if such securities (i) are
listed on a national securities exchange or (ii) are registered under
Section 12(g) of the Exchange Act; or (B) the direct or indirect ownership of
securities of a private company, provided that, Executive is only a passive
investor in such company (having no role, duty or responsibility whatsoever in
the management, operations or direction of such company) and owns no more than
five percent (5%) in the aggregate of any securities of such company. If
Executive’s employment with the Company is terminated for any reason, and after
such termination Executive wishes to take any action, including without
limitation, taking a position with another company, which action could
potentially be deemed a violation of this Section 9, Executive shall have the
right, after providing the Board with all relevant information, to request a
consent to such action from the Board which consent shall not be unreasonably
withheld. The Board shall respond to Executive’s request by granting or denying
such consent within not more than 30 calendar days from the date the Company
receives written notice of such request from Executive. If Executive disagrees
with the Board’s decision relating to the consent, then a third-party arbitrator
(the “Arbitrator”) shall be appointed within five (5) days of the

 

15



--------------------------------------------------------------------------------

date Executive notifies the Company of his disagreement, and the third party
Arbitrator shall be instructed to make a determination with respect to whether
Executive’s action would constitute a legally valid and enforceable violation of
Section 9 within not more than thirty (30) days of his appointment and such
determination shall be binding on all of the parties hereto. The cost of the
Arbitrator shall be borne by the Company; provided, however, if the Arbitrator’s
determination is inconsistent with Executive’s position, then the cost of the
Arbitrator shall be borne by Executive.

Section 10. Confidential Information.

(a) Protection of Confidential Information. Executive acknowledges that the
Companies have a legitimate and continuing proprietary interest in the
protection of their confidential information and that they have invested
substantial sums and will continue to invest substantial sums to develop,
maintain and protect such confidential information. During the Employment Term
and at all times thereafter, Executive shall not, except with the written
consent of the Company or in connection with carrying out Executive’s duties or
responsibilities hereunder, furnish or make accessible to anyone or use for
Executive’s own benefit any trade secrets, confidential or proprietary
information of any of the Companies, including their business plans, marketing
plans, strategies, systems, programs, methods, employee lists, computer
programs, insurance profiles and client lists; provided, however, that such
protected information shall not include either information required to be
disclosed under law or pursuant to an order of a court, governmental agency,
arbitration panel or other person or body with apparent jurisdiction or
information known to the public or otherwise in the public domain without
violation by Executive of this Section 10.

(b) Property of the Company. All memoranda, notes, lists, records and other
documents or papers (and all copies thereof) relating to the Companies, whether
written or stored on electronic media, made or compiled by or on behalf of
Executive in the course of Executive’s employment, or made available to
Executive in the course of Executive’s employment, relating to any of the
Companies, or to any entity which may hereafter become an affiliate thereof, but
excluding Executive’s personal effects, rolodexes and similar items, shall be
the property of the Company, and shall, except as otherwise agreed by the
Company, be delivered to the Company promptly upon the Termination of
Executive’s employment with the Company or at any other time upon request.

Section 11. Non-Disparagement; Non-Solicit.

(a) During the Employment Term and for a period of one (1) year thereafter
Executive shall make no unfavorable, disparaging or negative comment, remark or
statement, whether written or oral (a “Disparaging Statement”), about the
Company or any of its affiliates, officers, directors, shareholders,
consultants, or employees; provided that he may give truthful testimony before a
court, governmental agency, arbitration panel, or similar person or body with
apparent jurisdiction and may discuss such matters in confidence with
Executive’s attorney(s) and other professional advisors. During the foregoing
period, the Company and its officers and directors (acting

 

16



--------------------------------------------------------------------------------

in their capacity as officers and directors of the Company) shall make no
Disparaging Statement about Executive; provided that any officer or director may
give truthful testimony before a court, governmental agency, arbitration panel,
or similar person or body with apparent jurisdiction and may discuss such
matters in confidence with their or the Company’s attorney(s) and other
professional advisors.

(b) For one year following termination of Executive’s employment (i) Executive
may not solicit, encourage, or induce or attempt to solicit, encourage, or
induce any (A) current employee, marketing agent, or consultant of any of the
Companies to terminate his or her employment, agency, or consultancy with any of
the Companies or any (B) prospective employee with whom the Company has had
discussions or negotiations within six months prior to Executive’s termination
of employment not to establish a relationship with any of the Companies,
(ii) induce or attempt to induce any current customer to terminate its
relationship with any of the Companies or (iii) induce any potential customer
with whom the Company has had discussions or negotiations within six months
prior to Executive’s termination of employment not to establish a relationship
with any of the Companies.

Section 12. Miscellaneous.

(a) Mitigation. Executive shall have no duty to mitigate his damages by seeking
other employment and, should Executive actually receive compensation from any
such other employment, the payments required hereunder shall not be reduced or
offset by any other compensation except as specifically provided herein.

(b) Limitation of Shareholder Liability. Executive hereby acknowledges that the
shareholders of Holdings are entitled to limited liability under the laws of the
State of Delaware applicable to corporations and as such Executive shall not,
nor shall he have the right to, make any claim against the shareholders of
Holdings relating to any contest or dispute under this Agreement.

(c) Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in a writing signed
by Executive and an officer of the Company (other than Executive) duly
authorized by the Board to execute such amendment, waiver or discharge. No
waiver by either party to this Agreement at any time of any breach of the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

(d) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the successors and assigns of the Company.

(e) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York, without
regard to the conflict of laws principles of such State which could cause the
application of the laws of any other state.

 

17



--------------------------------------------------------------------------------

(f) Consent to Jurisdiction and Service of Process. Any claim for injunctive
relief pursuant to Sections 9, 10, 11 or 12(k) under this Agreement shall be
instituted exclusively in any Federal court of the Southern District of New York
or any state court located in New York County, State of New York, and each party
agrees not to assert, by way of motion, as a defense or otherwise, in any such
claim, any claim that it is not subject personally to the jurisdiction of such
court, that the claim is brought in an inconvenient forum, that the venue of the
claim is improper or that this Agreement or the subject matter hereof may not be
enforced in or by such court. Each party further irrevocably submits to the
jurisdiction of such court in any such claim. Any and all service of process and
any other notice in any such claim shall be effective against any party if given
personally or by registered or certified mail, return receipt requested, or by
any other means of mail that requires a signed receipt, postage prepaid, mailed
to such party as herein provided. Nothing herein contained shall be deemed to
affect the right of any party to serve process in any manner permitted by law or
to commence legal proceedings or otherwise proceed against any other party in
any other jurisdiction.

(g) Dispute Resolution. Any dispute, controversy or other claim, other than
claims solely for injunctive relief pursuant to Section 9, 10, 11 or 12(k),
arising out of or relating to (i) this Agreement, or (ii) Executive’s employment
with the Company shall be resolved by binding confidential arbitration, to be
held in New York, New York in accordance with the Commercial Arbitration Rules
of the American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Executive
agrees that it shall not bring any claim or action against the Company’s
directors, officers or shareholders and shall not be entitled to any punitive,
special or consequential damages in connection with any such claim, dispute or
controversy. In connection with any claim or action brought by any of the
Companies or any of their respective directors or, officers or shareholders
against Executive, no such person shall be entitled to any punitive, special or
consequential damages.

(h) Assignment. This Agreement is a personal contract, and the rights and
interests of Executive hereunder may not, during the Employment Term, be sold,
transferred, assigned, pledged or hypothecated. This Agreement may not be
assigned by the Company other than to a company (i) which, directly or
indirectly controls, is controlled by or is under common control with the
Company, or which is a successor in interest to substantially all of the
business operations of the Company, and (ii) which assumes in writing or by
operation of law, at the time of the assignment, the Company’s obligation to
perform this Agreement; and (iii) which has sufficient capitalization to enable
it to meet its assumed obligation to perform this Agreement.

(i) Severability of Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

18



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(k) Injunctive Relief; Damages. Executive acknowledges that damages for any
breach of Sections 9 through 11 of this Agreement may be difficult to determine
and inadequate to remedy the harm which may be caused and, therefore, consents
that such Sections may be enforced by temporary or permanent injunction. Such
injunctive relief shall be in addition to and not in place of any other remedies
available at law or equity, including damages. Should any court or tribunal
decline to enforce such sections of this Agreement on the basis that such
provisions are overly restrictive of activities of Executive as to time, scope
or geography, such provisions shall be deemed to be modified to restrict
Executive’s activities to the maximum extent of time, scope and geography which
such court or tribunal shall find enforceable, and such provisions shall be so
enforced.

(l) Entire Agreement. This Agreement sets forth the entire agreement of the
Companies and Executive in respect of the subject matter contained herein and
supersedes all prior agreements (including, but not limited to, the Current
Employment Agreement as in effect prior to the Effective Date), promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of either party to
this Agreement hereto and any prior agreement of the parties hereto in respect
of the subject matter contained herein.

(m) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative.

(n) Withholding; Tax Equalization. The Company shall be entitled to withhold
from any payment due to Executive hereunder any amounts required to be withheld
by applicable tax laws or regulations. If relevant, the Company shall provide
Executive such additional compensation, if any, as is reasonably necessary to
ensure that Executive’s total compensation, benefits and bonus payments have the
same after-tax value as if Executive were employed in and subject to taxation
only in the United States; provided, that, the Company shall reimburse Executive
for the amount of the overall increase in his tax liabilities resulting solely
from his work-related travel to India; provided, further, however, that if
Executive is required to relocate at the request of the Company from his
residence to India, the Company shall reimburse Executive for the amount of the
overall increase in his tax liabilities (without duplication of any
reimbursement pursuant to the immediately preceding proviso) as a result of his
relocation to India and the fact that he is subject to Indian taxation. These
equalization payments shall include a tax restoration payment that takes into
account the impact of the reimbursements. Executive agrees that if he receives a
refund or other credit on his taxes, he shall repay the Company any amount in
excess of the amount necessary such that the after tax amount retained by
Executive is equal to the amount he would have retained had he remained employed
in the United States.

 

19



--------------------------------------------------------------------------------

(o) Registration of Shares. The Company shall, when eligible, register on Form
S-8 or such other appropriate form the resale of shares of Common Stock owned by
Executive pursuant to the grant or exercise of equity compensation awards held
by Executive on the Effective Date or underlying equity compensation awards
granted to Executive during the Employment Term. This is in addition to any
registration rights Executive has under any other contract with the Company

(p) Directors’ Slate. Executive’s name shall be included on the Company’s
recommended slate of directors for each stockholders meeting during the
Employment Term at which Executive is eligible for reelection to the Board;
provided, however, that Executive agrees to consult in good faith with the Board
regarding Executive’s continued service on the Board if and to the extent the
Board determines that prevailing standards of corporate governance provide that
it is not appropriate for an officer of the Company to serve on the Board.
Executive agrees to tender resignation from the Board upon termination of
employment. In the case of Executive’s termination for any reason other than by
the Company for Cause, if and only if Executive continues to own 4% of the
Common Stock, Executive may, subject to the approval of the Board in its sole
reasonable determination, designate an individual to be included on the
Company’s recommended slate of directors for the next stockholders’ meeting at
which directors of the Company are to be elected; provided that this sentence
shall cease to apply on and following the time that any equity securities of the
Company become listed for trading on a national securities exchange or other
quotation or trading system.

(q) Legal Fees. Upon the execution of this Agreement, the Company agrees to pay
on behalf of Executive all legal fees and expenses incurred by Executive in
connection with the negotiation, drafting, and execution of this Agreement
which, when aggregated with any similar fees incurred by Vikram Talwar and paid
by the Company in connection with the negotiation, drafting and execution of an
employment agreement for Mr. Talwar with the Company, do not exceed $25,000.

(r) Indemnification. The Company shall indemnify and defend Executive to the
fullest extent permitted by the law of the State of Company’s incorporation and
the By-Laws and Certificate of Incorporation of the Company with respect to any
claims that may be brought against Executive arising out of any action taken or
not taken in Executive’s capacity as an officer or director of the Company;
provided, that, the Company shall not indemnify and defend Executive with
respect to any claims brought against Executive relating to intentional or
willful acts of the Executive, or to other acts as to which indemnification is
not allowable under applicable law. In addition, Executive shall be covered, in
respect of Executive’s activities as an officer or director of the Company, by
the Company’s Directors and Officer liability policy or other comparable
policies obtained by the Company’s successors, to the fullest extent permitted
by such policies. Notwithstanding the foregoing, the Company’s responsibilities
under this Section 12(r) shall not apply to any claims raised against

 

20



--------------------------------------------------------------------------------

Executive after the sixth anniversary of his termination of employment. It is
intended that any indemnification payment or advancement of expenses made
hereunder shall be exempt from Section 409A. Notwithstanding the foregoing, if
any indemnification payment or advancement of expenses made hereunder shall be
determined to be “deferred compensation” within the meaning of Section 409A,
then (i) the amount of the indemnification payment or advancement of expenses
during one taxable year shall not affect the amount of the indemnification
payments or advancement of expenses during any other taxable year, (ii) the
indemnification payments or advancement of expenses must be made on or before
the last day of Executive’s taxable year following the year in which the expense
was incurred, and (iii) the right to indemnification payments or advancement of
expenses hereunder is not subject to liquidation or exchange for another
benefit.

(s) Section 409A.

(i) The parties intend that any amounts payable hereunder that could constitute
“deferred compensation” within the meaning of Section 409A will be compliant
with Section 409A. In light of the uncertainty as of the date hereof with
respect to the proper application of Section 409A, the Company and Executive
agree to negotiate in good faith to make amendments to this Agreement as the
parties mutually agree are necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. Notwithstanding the foregoing, Executive
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on or for the account of Executive in connection
with this Agreement (including any taxes and penalties under Section 409A), and
neither the Company nor any affiliate shall have any obligation to indemnify or
otherwise hold Executive (or any beneficiary) harmless from any or all of such
taxes or penalties.

(ii) Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and Executive is not “disabled” within the meaning of
Section 409A(a)(2)(C), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s “separation from service” (as defined
in Section 409A) or, if earlier, Executive’s date of death. Following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date. For purposes of
Section 409A, each of the payments that may be made under Section 4(c)(i) are
designated as separate payments for purposes of Treasury Regulations
Section 1.409A-1(b)(4)(i)(F), 1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).

 

21



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A,
references to “termination of employment” (and substantially similar phrases)
shall be interpreted and applied in a manner that is consistent with the
requirements of Section 409A.

[Remainder of Page Left Blank Intentionally; Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Employment
and Non-Competition Agreement as of the date first above written.

 

EXLSERVICE HOLDINGS, INC. By:   /s/ Vikram Talwar Name:   Vikram Talwar Title:  
Executive Chairman ROHIT KAPOOR By:   /s/ Rohit Kapoor Name:   Rohit Kapoor

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Schedule 3(b)

Outside Activities

 

1. Care Solutions LLC

Rohit is a partner of this nurse recruitment company. Rohit and his spouse –
Shikha will have 50% ownership in this company. No material time is presently
spent on this company by Rohit, it being primarily a project of his wife. Going
forward, Rohit expects to play no more than an advisory role for this company.

 

2. Arrowhead Advisors LLC

Rohit is a partner of this investment advisory company. Rohit and his spouse –
Shikha have a 100% ownership of this company. No material time is presently
spent on this company by Rohit, it being primarily a passive advisory company
for long time Private Banking clients of Rohit. Going forward, Rohit does not
anticipate spending more than a few days a year on the affairs of this company.



--------------------------------------------------------------------------------

Schedule 6

Benefits for Rohit Kapoor

1. The Executive may make use of and be reimbursed for First Class travel on
company business. Additionally, once each calendar year during the Employment
Term during which Executive spends at least 50% of the calendar year in India,
the Company will provide, at its expense, round-trip, business-class air travel
between the United States and India for Executive and his immediate family.

2. The Company shall at its expense maintain a term life insurance policy on the
life of the Executive in the face amount of Five Hundred Thousand Dollars
(US$500,000) payable to such beneficiaries as Executive may designate; provided
that, the Executive does not have any special health risks or conditions that
would cause the rate of such life insurance plan to be substantially higher than
the average rate for an individual of the same age as the Executive.

3. The Company shall (i) maintain one automobile for use by the Executive and
shall pay the costs of an automobile for the Executive in the United States,
with lease or loan payments not to exceed $1,200 per month; (ii) pay directly or
shall reimburse the Executive for the cost of insurance and fuel for such
automobile; and (iii) provide the Executive with an automobile (Mercedes Benz)
in India with a driver and shall pay for all costs, including insurance, repairs
and fuel (such fuel payments shall cover the cost of fuel for two automobiles as
the Executive uses his own car from time to time for Company business purposes)
at a cost not to exceed $12,000 per annum.

4. Being that the Company has determined that Executive should have personal
security while in India, Executive and his family shall be provided with
personal security while in India and paid for by the Company consistent with
practices and procedures.

5. The Company shall pay the initial and yearly membership fees for The
Belvedere Club at The Oberoi Hotel. The fee shall be paid directly to the
club. The Company shall provide certain items of furniture, telecom lines and
computer hardware necessary to maintain a home office for Executive.

For the avoidance of doubt, the benefits provided pursuant to paragraphs 3, 4
and 5 of this Schedule 6 shall be provided without regard to whether Executive
spends at least 50% of the calendar year in India.

6. Once each year during the Term during which the Executive resides in US, the
Company will provide, at its expense, round-trip, business-class air travel
between the US and India for the Executive and his immediate family. In any
given calendar year, Executive shall either receive the air travel benefit
provided in paragraph 1 of this Schedule 6 or the air travel benefit provided in
this paragraph 6, but not both.



--------------------------------------------------------------------------------

7. During Executive’s travel to India in connection with Company business while
Executive’s domicile is in the United States, Executive shall be provided a
$150.00 per diem billeting allowance for each night Executive does not stay in a
hotel.

8. The Company shall pay for the annual dues for a luncheon club in India for
Executive’s benefit amounting to US$1,000 per annum and the sum may be increased
marginally year to year. The club membership is in Executive’s name (and paid
for personally) and will remain as such as the initial fee is avoided.

9. This paragraph 9 shall apply only in the event that Executive and his
immediate family have relocated their residence to India. In such event, then
during the period of Executive’s and his immediate family domicile outside the
United States in connection with Company business, the Company shall pay
Executive an education allowance equal to the private school tuition of
Executive’s children through secondary school; provided, however, that such
education allowance shall not cover any costs associated with attendance at any
post-secondary institution of higher learning.